Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species
Figures/Claims
I
Fig. 2A-2B
II
Fig. 3
III
Fig. 4
IV
Fig. 5
V
Fig. 6
VI
Fig. 7
VII
Figs. 2A-2B, 8
VIII
Figs. 3, 8
IX
Figs. 4, 8
X
Figs. 5, 8
XI
Figs. 6, 8
XII
Figs. 7, 8
XIII
Figs. 2A-2B, 9 & 10, claims 16-17
XIV
Figs. 3, 9 & 10, claims 16-17
XV
Figs. 4, 9 & 10, claims 16-17
XVI
Figs. 5, 9 & 10, claims 16-17

Figs. 6, 9 & 10, claims 16-17
XVIII
Figs. 7, 9 & 10, claims 16-17
XIX
Figs. 2A-2B, 9 & 10, claims 16 & 18
XX
Figs. 3, 9 & 10, claims 16 & 18
XXI
Figs. 4, 9 & 10, claims 16 & 18
XXII
Figs. 5, 9 & 10, claims 16 & 18
XXIII
Figs. 6, 9 & 10, claims 16 & 18
XXIV
Figs. 7, 9 & 10, claims 16 & 18
XXV
Figs. 2A-2B, Claims 19-20
XXVI
Fig. 3, Claims 19-20
XXVII
Fig. 4, Claims 19-20
XXVIII
Fig. 5, Claims 19-20
XXIX
Fig. 6, Claims 19-20
XXX
Fig. 7, Claims 19-20

. The species are independent or distinct because each represents a separate embodiment with distinct and separate physical and electrical features, as per the specification where the separate embodiments of the hybrid filter may be included in each of the separate multiplexer embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Samuel S Outten/           Examiner, Art Unit 2843